COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON



                                           ORDER


Appellate case name:         Elizabeth Helbing v. Oliver Alan Hunt and John William Deaver

Appellate case number:       01-11-00590-CV

Trial court case number:     2009-31060-A

Trial court:                 281st District Court of Harris County

           Appellees, Oliver Alan Hunt and John William Deaver, have filed a Motion for
Reconsideration En Banc of this Court’s opinion and judgment issued November 29, 2012.
Appellees’ motion fails to comply with Texas Rules of Appellate Procedure, which provide that a
motion for en banc reconsideration “must be no longer than 15 pages.” See TEX. R. APP. P. 49.10.
Accordingly, we strike appellees’ Motion for Reconsideration En Banc. Appellees have until
January 24, 2013 to file a motion for reconsideration that complies with the Texas Rules of
Appellate Procedure.

           It is so ORDERED.



Judge=s signature: /s/ Terry Jennings
                 Acting individually       Q Acting for the Court




Date: January 9, 2013




                                               1